DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group 1 in the reply filed on August 5, 2022 is acknowledged.  The traversal is on the ground(s) that the burden placed on the applicant prosecuting multiple applications outweighs any burden placed on the examiner (see pages 1-2 of response). This is not found persuasive because the burden placed on the applicant prosecuting multiple applications does not outweigh the burden placed on the examiner required to employ different fields of searches, including different classes/subclasses or electronic resources, different search strategies and/or search queries. Again, Group 1 requires an array of teeth on each of the fixed jaw and the movable jaw further comprising a third set of teeth having a third width and the first depth, wherein the third width is less than both the first width and the second width, which is not required by Group 2. In addition, Group 2 further requires apexes of each tooth of the array of teeth on the fixed jaw lie in a first plane and apexes of each tooth of the array of teeth on the movable jaw lie in a second plane, which is not required by Group 1. Thus, the above noted Groups include structurally different limitations that  require different fields of searches including different classes/subclasses or electronic resources, employing different search strategies or search queries, which does place unnecessary burden on the examiner. Finally, the examiner notes that claim 12 was improperly included in Group 2 and should have been included in Group 1 based on its dependency, as acknowledged by the applicant. Thus, applicant's election of Group 1 includes claims 2-9, 12 and 15-20 which have been fully examined. 
The requirement is still deemed proper and is therefore made FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Allowable Subject Matter
Claims 2-9, 12 and 15-20 are allowed.
The following is an examiner's statement of reasons for allowance: The present invention pertains to a hand tool. It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious of providing; the array of teeth on each of the fixed jaw and the movable jaw further comprise a third set of teeth having a third width and the first depth, wherein the third width is less than both the first width and the second width (as in claim 2), nor renders obvious of providing; a plurality of teeth of the third set of teeth are disposed between a first tooth of the second set of teeth and a second tooth of the second set of teeth (as in claim 15), together in combination with the rest of the limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The closest prior art consists of Azkona (6199459) and Herrmann (10744622). 
Azkona discloses a hand tool comprising: a handle section (1a and 1b), a working end (11 and 12) operably coupled to the handle section and a jaw assembly (11 and 12) disposed at the working end, the jaw assembly comprising a movable jaw (11) and a fixed jaw (12), wherein a span defined between the movable jaw and the fixed jaw is adjustable (within element 2), wherein each of the movable jaw and the fixed jaw includes an array of teeth defined by ridges that extend substantially parallel to each other (Figure 1), wherein the array of teeth on each of the fixed jaw and the movable jaw includes a first set of teeth having a first width and a first depth (see figure below), and a second set of teeth having a second width and a second depth (see the depth of each tooth in the second set as being greater than the depth of each tooth in the first set), wherein the first depth is less than the second depth, but lacks, the first width being less than the second width and a third set of teeth having a third width and the first depth, wherein the third width is less than both the first width and the second width.
[AltContent: textbox (1st set)][AltContent: ]
[AltContent: ][AltContent: textbox (3rd  set)][AltContent: textbox (2nd set)][AltContent: ]
    PNG
    media_image1.png
    178
    487
    media_image1.png
    Greyscale

Herrmann discloses a hand tool comprising: a handle section (5 and 6), a working end (7 and 8) operably coupled to the handle section and a jaw assembly (7 and 8) disposed at the working end, the jaw assembly comprising a movable jaw (8) and a fixed jaw (7), wherein a span defined between the movable jaw and the fixed jaw is adjustable (within element 9), wherein each of the movable jaw and the fixed jaw includes an array of teeth defined by ridges that extend substantially parallel to each other (Figure 1), wherein the array of teeth on each of the fixed jaw and the movable jaw includes a first set of teeth having a first width and a first depth (see figure below), and a second set of teeth having a second width and a second depth, wherein the first depth is less than the second depth (see the depth of each tooth in the second set as being greater than the depth of each tooth in the first set), and a third set of teeth having a third width that is less than the first and second widths (see figure below), but lacks, the first width being less than the second width and the third set of teeth having the first depth (see Figure 4 showing different depths for each set).
[AltContent: textbox (Width of 1st and 2nd sets)][AltContent: textbox (Width of 3rd set)]
[AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: textbox (3rd set)][AltContent: ][AltContent: ][AltContent: textbox (1st set)][AltContent: textbox (2nd set)][AltContent: arrow]
    PNG
    media_image2.png
    320
    542
    media_image2.png
    Greyscale


The examiner notes that the features as discussed in section 5 above, in conjunction with other features, as claimed in claims 2 and 15, were neither found to be disclosed, nor suggested by the prior art of record. Thus, the structure discussed above has been determined to be patentably distinct over the prior art of record.
Conclusion
This application is in condition for allowance except for the following formal matters: 
Non-elected Claims 10 and 11 need to be cancelled. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 OG 213 (Comm’r Pat. 1935).
Since this application has been granted special status under the accelerated examination program, a shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of this time period may be granted under 37 CFR 1.136(a).  However, filing a petition for extension of time will result in the application being taken out of the accelerated examination program. In no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The objective of the accelerated examination program is to complete the examination of an application within twelve months from the filing date of the application. To meet that objective, any reply must be filed electronically via EFS-Web so that the papers will be expeditiously processed and considered. If the reply is not filed electronically via EFS-Web, the final disposition of the application may occur later than twelve months from the filing of the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723